Laughlin, J.:
The relator is an alderman of the city of New York. He has been held to bail and to appear at the Court of General Sessions upon a charge of violating section 72 of the Penal Code, which relates to bribery, by Justice Wyatt of the Court of Special Sessions ' sitting as magistrate. The warden returned the commitment of the magistrate under which he held the relator. It is in due form and appears to be valid. The relator traversed the return, claiming that the evidence upon which the commitment was based does not show that any crime has been committed ; and he annexed to his traverse the exhibits and testimony which were conceded to be correct. The testimony showed that John McGaw Woodbury, the commissioner of street cleaning of the city of New York, wrote a letter to the relator on the 23d day of September, 1902, saying: “In reply to-your letter of September 20th, I would say that the department is *388so short of horses, particularly in the borough of Brooklyn, that we have been very- strict with the drivers during the warm weather to prevent any possibility of overheating or damaging the stock. We are many behind our complement. Should, however, the .Honorable Board grant me the moneys for new stock and plant, this would give employment to more drivers, and as the heavy season comes on, having made a note of your favorable recommendation, the case of Covino will be reconsidered;” that on the thirtieth day of the same month the relator wrote and mailed a letter to Commissioner Woodbury in reply saying: “ If you will reinstate Antonio Covino, who I think was too severely punished by being dismissed from your department, I will vote and otherwise help you to obtain the money needed for a new plant in Brooklyn; ” and at this time there was pending in the board of aldermen a bill to authorize an issue of corporate stock “ for new stock or plant for Department of Street Cleaning, Borough of Brooklyn.”
There is no question but that the magistrate has jurisdiction to inquire into a violation of section 72 of the Penal Code and thereafter upon proper proof to hold a person to answer for the crime. The relator has not been convicted, he has been merely held to answer. We are, therefore, not concerned with the weight of -evidence. Our inquiry is limited to whether there was any evidence tending to show his guilt. This is the single question presented by the appeal. ■' Section 72 of the Penal Code provides as follows:
“Officer accepting bribe.—A judicial officer, a person who executes any of the functions of a public office not designated in titles VI and VII of this Code, or a person employed by or acting for the State, or for any public officer in the business .of- the State, who asks, receives, or agrees to receive a bribe, or any money, property, or value of any kind, or any -promise or agreement therefor, upon any agreement or understanding that his .vote, opinion, judgment, action, decision, or other official proceeding, shall be influenced thereby, or that he will do or omit any act or proceeding,- or in' any way neglect or violate any official duty, is punishable by imprisonment for not more than ten years, or by fine of not more than five thousand dollars, or both. A conviction also forfeits any office held by the. offender, and forever disqualifies him' from holding any public office under the State.”
*389It will be observed that the clause “asks, receives or agrees to receive a bribe, or any money, property, or value of any kind, or any promise or agreement therefor,” is disjunctive. It first specifically includes certain officers who ask, receive or agree to receive a bribe. In the absence of any statute defining a bribe, we must have recourse to the decisions and text writers to determine what was embraced in that term at common law. Bribery was an indictable offense at common law, and although in the early days it was limited to judicial 'officers and those engaged in the administration of justice, it was later extended to all public officers. It was variously defined as taking or offering an “ undue reward ” or a “ reward ” to influence official action. (King v. Plympton, 2 Ld. Raym. 1377; Rex v. Vaughan, 4 Burr. 2494; 4 Black. Comm. 139; 3 Coke’s Inst. 145 ; 1 Hawk. P. C. [Curwood’s ed.] 414, 415 ; 2 Bish. New Cr. L. § 85, note; Barb. Cr. L. [3d ed.] 346; 2 Whart. Cr. L. [8th ed.] § 1858; Walsh v. People, 65 Ill. 58; Curran v. Taylor, 92 Ky. 537; State v. Ellis, 33 N. J. L. 102.) Bribery is defined in the American and English Encyclopaedia of Law (Vol. 4 [2d ed.] p. 907) to be “ the giving, offering or receiving of anything of value, or any valuable service, intended to influence one in the discharge of a legal duty.” The cases of bribery that have been before the courts of this State, so far as brought to our attention, have related to the offering or giving of property or something of intrinsic value. The relator claims that, inasmuch as no money or" property was asked or agreed to be received by him to influence his official action, he has not violated this statue. In view of the circumstances disclosed his letter is open to the inference that he desired to obtain a political or other personal advantage from or by securing Covino’s reinstatement in the public service, and that he took advantage of the known desire on thé part of the street commissioner to obtain this appropriation of public moneys, to improperly influence the action of the street 'commissioner on the application of Oovino for reinstatement, by offering, in case that were done, to vote for and further the desired, appropriation, and impliedly threatening in case of refusal to withhold his support therefrom. The interests of the public service require that public officers shall act honestly and fairly upon propositions laid before them for consideration, and shall neither be influenced by nor receive pecuniary benefit from their official acts or *390ente'r into bargains with their fellow-legislators or officers or with others for the giving or withholding of their votes conditioned upon their receiving any valuable favor, political or otherwise, for themselves or for others. It was the duty of the relator to act fairly and honestly and according to his judgment upon the proposition of the street commissioner. It does not appear to have been the mandatory duty of the board of aldermen to favor the recommendation of Commissioner Woodbury. In these circumstances it was the duty of the relator to favor or oppose the recommendation according to its merits or demerits. If in his judgment it should have been disapproved, he should have opposed it, and he should not bargain to vote for it upon obtaining an agreement from the street commissioner to reinstate Covino. It is quite as demoralizing to the public service and as much against the spirit and intent of the statute for a legislator or other public official to bargain to sell his vote or official action for a political or other favor or reward as for money. Either is a bribe, and they only differ in degree. Nor should he, by holding out this inducement, have tempted the commissioner to act favorably upon Cdvino’s application for reinstate- ■ ment. This was undue influence and would be detrimental to the public service. In addition to the word “ bribe ” in section 72 of the Penal Code other words are employed sufficiently broad to reach this case. -It is a violation' of the statute for a public officer to ask, receive or agree to receive “ property or value of any kind or any promise or agreement therefor ” upon any agreement or understanding that his vote or official action shall be influenced thereby. It is clear that the words “ value of any kind,” as here used, are more comprehensive than “ property.” The benefit which the relator. exj>ected to receive from the reinstatement of his constituent would, we think, be embraced in the meaning of this clau’se and would also constitute a bribe. We are, therefore, of the opinion that the facts tend to show that the relator has offended against the provisions of section 72 of the Penal Code and that he was properly held to answer upon the charge.
It follows that the order should be affirmed.
Van Brunt, P. J., Patterson, Ingraham and Hatch, JJ., concurred.
Order affirmed.